


Union Bank                                    AUTHORIZATION TO DISBURSE
Borrower Name
PriceSmart. Inc., s Delaware corporation
Borrower Address
Office
Loan Number
 
9740 Scranton Road
40051
713-834-556-0
 
San Diego, CA 92121-1745
Maturity Date
Amount
 
August 31,
2,016
S 40,000,000.00





MUFG UNION BANK, N.A. ("Bank") is hereby authorized and Instructed to disburse
the proceeds of that certain promissory note ('Note') evidencing the obligation
referred to above in the following manner:


Deposit the proceeds of the above referenced obligation into Borrower's account
No. 4300153996 from time to time and in such amounts as may be requested
verbally or in writing.
Renewal/lncrease of Obligation No. 0080000000 which matures on August 31, 2014
in the $    40,000.000,00 amount of $25,000,000.00.
Total Disbursement(s):    $    40,000,000.00
TERMS AND CONDITIONS
1.
Bank Is authorized to charge account number 4000153996 in the name's) of
PriceSmart. Inc. for payments, fees and expenses in connection with the Note and
all renewals or extensions thereof, if no account number is designated. Borrower
agrees to pay Bank’s usual and customary fees for non-automated processing.

2.
Bank shall disburse proceeds in the amounts staled above in accordance with the
foregoing authorization or when Bank receives verbal or written authorization to
do so from Borrowers) or any one of the Borrowers, if there are joint Borrowers,
but not later than the final date for availability provided in the loan
documents. Bank, at its discretion, may elect to extend this dale without notice
to or acknowledgement by the Borrowers).

3.
This Authorization and the Note will remain In fuli force and effect until the
obligations in connection wtth the Note have been fulfilled.

4.
Unless dated by Bank prior to execution, the Note shall be dated by Bank as o?
the dat8 on which Bank first makss funds available to borrower. Notwithstanding
anything to the contrary herein. Bank reserves the right to decline to advance
the proceeds of the Note if there is a filing as to the Borrowers), or any of
them of a voluntary or invofunta-y petition under the provisions of the Federal
Bankruptcy Act or any other insolvency law; the issuance of any attachment,
garnishment, execution or levy of any asset of the Borrowers), or any erdorser
or guarantor which results in Bank deeming itself, in good faith insecure.

5.
Bank is authorized to release Information concerning Borrower's credit record
and financial condition (i) to suppliers, other creditors, credit bureaus,
credit reporting agencies, other credit reporters, and any Guarantors, (ii) to
or among departments of Bank and its affiliates, andVor (iii) tc other parties
pursuant to an order from a governmental agency cr court; and B3nk is authorized
to obtain such information from any third party at any time and to take such
other steps as Bank deems appropriate to verify such information provided in
connection therewith.



Bank is subject to the USA Patriot Act and hereby notifies Borrower that
pursuant to the requirements of that Act, Bank is required to obtain, verify




--------------------------------------------------------------------------------




and record information that Identifies Borrower, which information Includes the
name and address of Borrower and other infomnation that win allow Bank to
identify Borrower in accordance with the Act.


The Borrower(s) by their execution of this Authorization accept tne foregoing
terms, conditions and Instructions.


Executed as of:    August 30, 2014
Borrower(s):


PriceSmart, Inc. a Delaware corporation
By:    /s/ John M. Heffner
John M. Heffner, E.V.P. and C.F.O


By:    /s/ Atul Patel
Atul C. Patel, S.V.P. and Treasurer    






--------------------------------------------------------------------------------








COMMERCIAL PROMISSORY NOTE
(Base Rate)


Sandra J. Crawford / IR i 68525
Debtor Name
 
 
 
PriceSmart, Inc., a Delaware corporation
 
 
 
Debtor Address 9740 Scranton Road
Office
40061
Loan Number 713-834-556-0
San Diego, CA 92121-1745
Maturity Date August 31, 2016
Amount
S 40,000,000.00
$40,000,000.00
 
 
Date August 30, 2014





FOR VALUE RECEIVED, on August 31, 2016, the undersigned ("Debtor") promises to
pay to
the order of MUFG UNION BANK, N.A. ("Bank"), as indicated below, the principal
sum of Forty Million and 00/100ths Dollars ($40,000,000.00). or so much thereof
as is disbursed, together with interest on the balance of such principal from
time to time outstanding, at the per annum rate or rates and at the times set
forth below. Any letter of credit issued and outstanding in connection with this
note shall result in reduction of the amount available to Debtor.
1.
INTEREST PAYMENTS. Debtor shall pay interest on the last day of each month
commencing September 30. 2014. Should interest not be paid when due, it shall
become part of the principal and bear interest as herein provided. All
computations of interest under this note shall be made on the basis of a year of
360 davs. for actual days elapsed; provided that if an Interest Rate Hedge is
outstanding, then interest on this note shall be computed on the basis of a year
of 3S0 days, actual days elapsed. Whenever any payment required hereunder falls
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, unless, in the case of amounts accruing interest based
on the LIBOR Rate, that day falls in a new calendar month, in which event such
payment day shall be the next preceding Business Day. If any interest rate
defined in this note ceases to be available from Bank for any reason, then said
interest rate shall be replaced by the rate then offered by Bank, which, in the
sole discretion of Bank, most closely approximates the unavailable rate.

(a)BASE INTEREST RATE. At Debtor's option, amounts outstanding hereunder in
minimum amounts of $100,000 shall bear interest at a rate, based on an index
selected by Debtor, which is one and one-fourth percent (1.25%) per annum in
excess of the LIBOR Rate for the Interest Period selected by Debtor, acceptable
to Bank. Notwithstanding the foregoing, if an Interest Rate Hedge is
outstanding, then Debtor shall be deemed to have selected the LIBOR Rate for
each relevant Interest Period.


No Base Interest Rate may be changed, altered or otherwise modified until the
expiration of the Interest Period selected by Debtor. The exercise of interest
rate options by Debtor shall be as recorded in Bank’s records, which records
shall be prima facie evidence of the amount borrowed under either interest
option and the interest rate; provided, however, that failure of Bank to make
any such notation in its records shall not discharge Debtor from its obligations
to repay in full with interest all amounts borrowed. In no event shall any
Interest Period extend beyond the maturity date of this note.




--------------------------------------------------------------------------------






To exercise this option, Debtor may, from time to time with respect to principal
outstanding on which a Base Interest Rate is not accruing, and on the expiration
of any Interest Period with respect to principal outstanding on which a Base
Interest Rate has been accruing, select an index offered by Bank for a Base
Interest Rate Loan and an Interest Period by telephoning an authorized lending
officer of Bank located at the banking office identified below prior to 10:00
a.m., Pacific time on any Business Day and advising that officer of the selected
index, the Interest Period and the Origination Date selected (which Origination
Date, for a Base Interest Rate Loan based on the LIBOR Rate, shall follow the
date of such selection by no more than two (2) Business Days).
Bank will mail a written confirmation of the terms of the selection to Debtor
promptly after the selection is made, Failure to send such confirmation shall
not affect Bank's rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Debtor.
(b)VARIABLE INTEREST RATE. All principal outstanding hereunder which is not
bearing interest at a Base Interest Rate shall bear interest at the Reference
Rate, which rate shall vary as and when the Reference Rate changes.


At any time prior to the maturity date of this note, subject to the provisions
of paragraph 4 below, Debtor may borrow, repay and reborrow hereunder so long as
the total outstanding at any one time does not exceed the principal amount of
this rote.
Debtor shall pay all amounts due under this note in lawful money of the United
States at Bank's P.O. Box 30115, Los Angeles. CA 90030-0115 Office, or such
other office as may be designated by Bank, from time to time.
2.
LATE PAYMENTS. If any payment required by the terms of this note shall remain
unpaid ten days after same is due, at the option of Bank, Debtor shall pay a fee
of $100 to Bank.

3.
INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option of Bank,
and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
<__5__%) in excess of the interest rate specified in paragraph 1.b, above,
calculated from the date of default until all amounts payable under this note
are paid in full.

4.PREPAYMENT.
(a) Amounts outstanding under this note bearing interest at a rate based on the
Reference Rate may be prepaid in whole or in part at any time, without penalty
or premium. Debtor may prepay amounts outstanding under this note bearing
interest at a Base Interest Rate in whole or in part provided Debtor has given
Bank not less than five (5) Business Days prior written notice of Debtor’s
intention to make such prepayment and pays to Bank the prepayment fee due as a
result. The prepayment fee shall also be paid, if Bank, for any other reason,
including acceleration or foreclosure, receives all or any portion of principal
bearing interest at a Base Interest Rate prior to its scheduled payment date.
The prepayment fee shall be an amount equal to the present value of the product
of: (i) the difference (but not less than zero) between (a) the Base Interest
Rate applicable to the principal amount which is being prepaid, and (b) the
return which Bank could obtain if it used the amount of such prepayment of
principal to purchase at bid price regularly quoted securities issued by the
United States having a maturity date most closely coinciding with the relevant
Base Rate Maturity Date and such securities were held by Bank until the
relevant.






--------------------------------------------------------------------------------




Base Rate Maturity Date ("Yield Rate"); (ii) a fraction, the numerator of which
is the number of days in the period between the date of prepayment and the
relevant Base Rate Maturity Date and the denominator of which is 360: and (iii)
the amount of the principal so prepaid (except in the event that principal
payments are required and have been made as scheduled under the terms of the
Base Interest Rate Loan being prepaid, then an amount equal to the lesser of (A)
the amount prepaid or (B) 50% of the sum of (1) the amount prepaid and (2) the
amount of principal scheduled under the terms of the Base Interest Rate Loan
being prepaid to be outstanding at the relevant Base Rate Maturity Date).
Present value under this note is determined by discounting the above product to
present value using the Yield Rate as the annual discount factor.


(b)    In no event shall Bank be obligated to make any payment or refund to
Debtor, nor shall Debtor be entitled to any setoff or other claim against Bank,
should the return which Bank could obtain under this prepayment formula exceed
the interest that Bank would have received if no prepayment had occurred. All
prepayments shall include payment of accrued interest on the principal amount so
prepaid and shall be applied to payment of interest before application to
principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive.
(c)    Bank shall provide Debtor a statement of the amount payable on account of
prepayment. Debtor acknowledges that (i) Bank establishes a Base Interest Rate
upon the understanding that it apply to the Base Interest Rate Loan for the
entire Interest Period, and (ii) Bank would not lend to Debtor without Debtor's
express agreement to pay Bank the prepayment fee described above.
(a)


--------------------------------------------------------------------------------



(d)    If Debtor has entered into an Interest Rate Hedge, Debtor acknowledges
and agrees that (i) Bank (or its affiliate) has the right, but not the
obligation, under the Swap Documents (defined below) governing such Interest
Rate Hedge, to compel an early termination, in full or in part, of such Interest
Rate Hedge as a result of any unscheduled prepayment under this note, (ii) any
such early termination may result in payment obligations (which may be
substantial in amount) being owed by Debtor to Bank (or any affiliate of Bank)
as early termination, close-out or settlement amounts, which amounts shall be
determined in accordance with the Swap Documents governing such Interest Rate
Hedge and shall be in addition to any prepayment fee and other charges specified
herein, and (iii) if such full or partial early termination of the Interest Rate
Hedge results in an amount owing by Bank or its affiliate to Debtor, then Bank
may in its discretion apply such amount to prepayment of principal hereunder,
together with accrued interest on such principal and any resulting prepayment
fee. Debtor further acknowledges and agrees that neither Bank nor any of its
affiliates is under any obligation to enter into Interest Rate Hedges with
Debtor and that such Interest Rate Hedges will be governed by documentation
separate from this note.


DEBTOR INITIAL HERE: AP


5. DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. Default shall include, but not
be
limited to, any of the following: (a) the failure of Debtor to make any payment
required under this note when due; (b) any breach, misrepresentation or other
default by Debtor, any guarantor, co-maker, endorser, or any person or entity
other than Debtor providing security for this note (hereinafter individually and
collectively referred to as the "Obligor") under any security agreement,
guaranty or other agreement between Bank and any Obligor, together with and
including any document or agreement evidencing or governing any Interest Rate
Hedge, or any other swap, option, forward or similar transaction entered into
between Debtor and Bank or any affiliate of Bank








--------------------------------------------------------------------------------




("Swap Document"); (c) the insolvency of any Obligor or the failure of any
Obligor generally to pay such Obligor’s debts as such debts become due; (d) the
commencement as to any Obligor of any voluntary or involuntary proceeding under
any laws relating to bankruptcy, insolvency, reorganization, arrangement, debt
adjustment or debtor relief; (a) the assignment by any Obligor for the benefit
of such Obligor's creditors; (f) the appointment, or commencement of any
proceeding for the appointment of a receiver, trustee, custodian or similar
official for all or substantially all of any Obligor's property; (g) the
commencement of any proceeding for the dissolution or liquidation of any
Obligor; (h) the termination of existence or death of any Obligor; (i) the
revocation of any guaranty or subordination agreement given in connection with
this note; (j) the failure of any Obligor to comply with any order, judgement,
injunction, decree, writ or demand of any court or other public authority; (k)
the filing or recording against any Obligor, or the property of any Obligor, of
any notice of levy, notice to withhold, or other legal process for taxes other
than property taxes; (I) the default by any Obligor personally liable for
amounts owed hereunder on any obligation concerning the borrowing of money; (m)
the issuance against any Obligor, or the property of any Obligor, of any writ of
attachment, execution, or other judicial lien; or (n) the deterioration of the
financial condition of any Obligor which results in Bank deeming itself, in good
faith, insecure. Upon the occurrence of any such default, Bank, in its
discretion, may cease to advance funds hereunder and may declare all obligations
under this note immediately due and payable; however, upon the occurrence of an
event of default under d, e, f, or g, all principal and interest hereunder shall
automatically become immediately due and payable,
6.    ADDITIONAL AGREEMENTS OF DEBTOR. If any amounts owing under this note are
not paid when due, Debtor promises to pay all costs and expenses, including
reasonable attorneys' fees, (including the allocated costs of Bank’s in-house
counsel and legal staff) incurred by Bank in the negotiation, documentation and
modification of this note and all related documents and in the collection or
enforcement of any amount outstanding hereunder. Debtor and any Obligor, for the
maximum period of time and the full extent permitted by law, (a) waive
diligence, presentment, demand, notice of nonpayment, protest, notice of
protest, and notice of every kind; (b) waive the right to assert the defense of
any statute of limitations to any debt or obligation hereunder; and (c) consent
to renewals and extensions of time for the payment of any amounts due under this
note. If this note is signed by more than one party, the term "Debtor" includes
each of the undersigned and any successors in interest thereof; all of whose
liability shall be joint and several. Any married person who signs this note
agrees that recourse may be had against the separate property of that person for
any obligations hereunder. The receipt of any check or other item of payment by
Bank, at its option, shall not be considered a payment on account until such
check or other item of payment is honored when presented for payment at the
drawee bank. Bank may delay the credit of such payment based upon Bank's
schedule of funds availability, and interest under this note shall accrue until
the funds are deemed collected. In any action brought under or arising out of
this note, Debtor and any Obligor, including their successors and assigns,
hereby consent to the jurisdiction of any competent court within the State of
California, as provided in any alternative dispute resolution agreement executed
between Debtor and Bank, and consent to service of process by any means
authorized by said state's law. The term "Bank" includes, without limitation,
any holder of this note. This note shall be construed in accordance with and
governed by the laws of the State of California. This note hereby incorporates
any alternative dispute resolution agreement previously, concurrently or
hereafter executed between Debtor and Bank, other than any such provision
contained in a Swap Document.
7.    DEFINITIONS. As used herein, the following terms shall have the meanings
respectively set forth below; "Base Interest Rate" means a rate of interest
based on the LIBOR Rate. "Base Interest Rate Loan" means amounts outstanding
under this note that bear interest at a Base Interest Rate. "Base Rate Maturity
Date” means the last day of the interest Period with respect to principal
outstanding under a Base Interest Rate Loan. "Business Day" means a day on which
Bank is open for business for the funding of corporate loans, and, with respect
to the rate of interest based on the LIBOR Rate, on which dealings in U.S.
dollar




--------------------------------------------------------------------------------




deposits are carried out in the London interbank market. "Interest Period" means
with respect to funds bearing interest at a rate based on the LIBOR Rate, any
calendar period of 1. 2. 3. 6 or 12 months. In determining an Interest Period, a
month means a period that starts on one Business Day in a month and ends on and
includes the day preceding the numerically corresponding day in the next month.
For any month in which there is no such numerically corresponding day, then as
to that month, such day shall be deemed to be the last calendar day of such
month. Any Interest Period which would otherwise end on a non-Business Day shall
end on the first succeeding Business Day unless that day falls in a new calendar
month, in which event such Interest Period shall end on the next preceding
Business Day. "Interest Rate Hedge" means any interest rate swap, forward swap
or swaption, or interest rate cap or collar transaction now or hereafter entered
into between Debtor and Bank or any affiliate of Bank for purposes of hedging or
mitigating, fully or partially, interest rate risk under this note. "LIBOR Rate"
means, for any specified Interest Period, a per annum rate of interest
determined by Bank as equal to the rate for deposits in US Dollars for a period
comparable to the Interest Period which appears on the Reuters Screen LIBOR 01
Page (or any replacement or successor page or service) as of 11:00 a.m., London
time, on the day that is two (2) Business Days preceding the first day of such
Interest Period. "Origination Date" means the first day of the Interest Period.
"Reference Rate” means the rate announced by Bank from time to time at its
corporate headquarters as its Reference Rate. The Reference Rate is an index
rate determined by Bank from time to time as a means of pricing certain
extensions of credit and is neither directly tied to any external rate of
interest or index nor necessarily the lowest rate of interest charged by Bank at
any given time.


DEBTOR:


PriceSmart, Inc. a Delaware corporation


By:    /s/ John M. Heffner
John M. Heffner, E.V.P. and C.F.O


By:    /s/ Atul Patel
Atul C. Patel, S.V.P. and Treasurer






--------------------------------------------------------------------------------




Union Bank
Security Agreement


This Security Agreement {’Agreement") is executed at San Diego, California on
August 30. 2014 by PriceSmart Inc., a Delaware corporation (herein called
"Debtor).
As security for the payment and performance of ail of Debtor's obligations to
MUFG UNION BANK, N.A., (herein called "Bank"), regardless of fra manner in which
or the time at which such obligations arose cr shall arise, whether direct or
indirect, alone or with olhers. or absolute or contingent. Debtor hereby grants
a continuing security interest in. and assigns and transfers to Bank, the
following personal property, whether or not delivered to or in the possession or
control of Bank or its agents, and whether now or hereafter owned or in
existence, and all proceeds thereof {hereinafter called the "Coi lateral"):
All present and hereafter acquired personal property including but not limited
to all accounts, chattel paper. Swap Contract (as defined in the security
agreement), instruments, contract rights, general intangibles, goods, equipment,
inventory, documents, certificates of title, deposit accounts, returned or
repossessed goods, fixtures, commercial tort claims, insurance claims, rights
and policies, letter of credit rights, Investment property, supporting
obligations, and the proceeds, products, parts, accessories, attachments,
accessions, replacements, substitutions, additions, and improvements of or to
each of the foregoing.
In addition to the foregoing, "Collateral" shaB include all accounts, genera!
intangibles and all rights to payment of any kind relating to or otherwise
arising in connection with or derived from any Swap Contract. As used herein,
"Swap Contract* shall mean any swap, option, forward, spot or similar contract
or agreement (or any combination thereof) relating to interest rates, foreign
currencies or exchange rates, commodities, equities cr securities, debt
obligations or credit attributes, or other financial or economic measures or
quantities, heretofore or hereafter entered into between Debtor and Bank cr 8n
affiliate of Bank that (x) is subject to the same master agreement or netting
agreement as any Interest Rale Hedge, or (y) is subject to an instrument or
agreement which recites that the obSgations thereunder are secured hereby;
together with and Including any and all modifications, replacements, extensions
and renewals thereof. As used herein, "Interest Rate Hedge" shall mean any
interest rate swap, forward swap or swaption, or interest rate cap or collar
transaction, or similar transaction, heretofore or hereafter entered into
between Debtor and Bank or any affiliate of Bank with respect to all or any part
of the indebtedness now or hereafter secured hereby in connection with or for
the purpose of hedg’ng or mitigating, fulty or partially, nterest rate risk
under any debt instrument secured hereby.
Entities executing this Security Agreement as Debtor agree not lo change their
slate of organization, principal place of business (if a general partnership or
other nonregkterec entity) or name, as identified below, without Bank's prior
written consent:


LEGAL NAME OF DEBTOR    STATE OF ORGANIZATION / PRINCIPAL PLACE OF BUSINESS


PriceSmart, Inc.            State of Delaware






--------------------------------------------------------------------------------




AGREEMENT


1.The term ’credit* or “indebtedness" is used throughput this Agreement in its
broadest and most comprehensive sense. Crecfit may oe granted at the request of
any one Debtor without further authorization by or notice tc any ether Debtor.
Collateral shall be security for all nonconsumer indebtedness of Debtor to Bank
in accordance with the terms and conditions herein.
2.Debtor will: (a) pay when due all indebtedness to Bank; (b) execute such other
documents and do such other acts and things as Bank nay from time to time
require to establish and maintain a valid perfected security interest in
Collateral, including payment of ail costs and fees in connection with any of
the foregoing when deemed necessary by Bank; (c) furnish Bank such information
concerning Debtor and Collateral as Bank may from time to time request,
including but not limited to current financial statements; (d) keep Collateral
separate and Identifiable where such CoCateral is currently located and permit
Bank and its representatives to inspect Collateral and/or records pertaining
thereto from time to time during normal business hours; (e) not sell, assign or
create or permit to exist any lien on or security interest in Collateral in
favor of anyone other than Bank unless Bank consents thereto in writing and at
Debtor's expense upon Bank’s request remove any unauthorized Hen or security
interest and defend any claim affecting the Collateral; (f) pay aU charges
against Collateral prior to definquency including but not limited to taxes,
assessments, encumbrances, insurance and diverse claims, and upon Debtor's
failure to do so Bank may pay any such charge as it deems necessary and add the
amount paid to the indebtedness of Debtor hereunder; (g) protect, defend and
maintain the Collateral and the perfected security interest of Bank and
Initiate, commence and maintain any action or proceeding to protect the
Collateral; (h) reimburse Bank for any expenses, including but not limited to
reasonable attorneys’ fees and expenses (including the allocated costs of Bank's
in-house counsel and legal staff) incurred by Bank :n seeking lo protect,
collect or enforce ar.y rights in Collateral; (i) when required, provide
insurance in ferm and amounts and with companies acceptable to Bank and when
required, assign the policies or the rights thereunder to Bank; (j) maintain
Collateral'm good condition and not use Collateral for any unlawful purpose; (k)
perfonn all of the obligations of the Doctor under the Collateral and save Bark
harmless from the consequence of any failure lo do so; and (I) at Its own
expense, noon request of Bank, notify any parlies obligated to Debtor on any
Collateral to make payment to Bank and Debtor hereby irrevocably grants Bank
power of attorney to make said notifications and collections. Debtor hereby
appoints Bank the true and lawful attorney of Debtor and authorizes Bank to
perform any and all acts which Bank In good faith deems necessary for the
protection and preservation of Collateral or its value or Bank’s perfected
security interest therein, including transferring any Collateral into its own
name and receiving ihe income thereon as additional security hereunder. Bank
does not assume any of tine obligations arising under the Collateral.
3.Debtor warrants that: (a) it is and will be the lawful owner of all Collateral
free of all claims, liens, encumbrances and setoffs whatsoever, other than the
security interest granted pursuant hereto; (b) it has the capacity to grant a
security Interest in Collateral to Bank; (c) all information furnished by Debtor
to Bank heretofore or hereafter, whether oral or written, is and will be correct
and true as of the date given; and (d) if Debtor is an entity, the execution,
delivery and performance hereof are within its powers and have beer, duly
authorized.
4.The term default shall mean the occurrence of any of the following events: (a)
failure of Debtor to make ary payment of any indebtedness to Bank when due; (b)
deterioration or Impairment of the value of any of the Collateral; (c) any
breach, misrepresentation or other default by Debtor under this Agreement or any
other agreements between Bank and Debtor; (d> a change in ownership or control
of ten percent or more of the equity interest of Debtor, or (e) the
deterioration of financial condition of Debtor which results in Bank deeming
itself, in good faith, insecure.
5.Whenever a defauit exists, Bank, at its option, may: (a) without notice
accelerate the maturity of any




--------------------------------------------------------------------------------




part or all of the indebtedness and terminate any agreement for the granting of
farther credit to Debtor; (b) sell, lease or otherwise dispose of Collateral at
public or private sale; (c) transfer any Collateral Into Its own name or that of
its nominee; (d) retain Collateral in satisfaction of obligations secured
hereby, with notice of such retention sent to Debtor as required by law; (e)
notify any parties ob!igated on any Collateral consisting of accounts,
instruments, chattel paper, choses in acton or the iike to make payment to Bank
and enforce collection of any Collateral; (f) file any action or proceeding
which Bank may deem necessary or appropriate to protect and preserve the right,
title and interest of the Bank in the Collateral; (g) require Debtor to assemble
and deliver any Collateral to Bank at a reasonably convenient place designated
by Bank; (h) apply all sums received or collected from or on account of
Collateral. Including the proceeds of any saie thereof, to the payment of the
costs and expenses incurred in preserving and enforcing rights of Bank,
including reasonable attorneys’fees (including the allocated costs of Bank's
in-house counsel and legal staff), and indebtedness secured hereby in such order
and manner as Bank in its sole discretion determines; Bank shall account to
Debtor for any surplus remaining thereafter, and shall pay such surplus to the
party entitled thereto, including any second secured party who has made a proper
demand upon Bank and has furnished proof to Bank as requested ir the manrer
provided by aw; in like manner, Debtor agrees to pay 1o Bank without demand any
deficiency after any Collateral h85 been disposed cf and proceeds applied as
aforesaid; and (i) exercise its banker's lien or right of setoff in tne same
manner as though the credit were unsecured. Bank shall have all the rights ar.d
remedies of a secured party under the Uniform Commercial Code of California and
In any jurisdiction where enforcement is sought, whether in said state or
elsewhere. AH rights, powers and remedies of Bank hereunder shall be cumulative
and net alternative. No delay on the pad of Bank in the exercise of any right or
remedy shall constitute a wBiver thereof and no exercise by Bank of any right or
remedy shall preclude the exercise of any other right or remedy o* further
exercise of the same remedy.
6.Debtor waives: (a) all right to require Bank to proceed against any other
person including any other Debtor hereunder or to apply any Collateral Bank may
hold at any time or to pursue any other remedy; Collateral, endorsers or
guarantors may be released, substituted or added without affecting the liability
cf Debtor hereunder; (b) the defense cf the Statute of Limitations in any action
upen any obligations of Debtor secured hereby; (c)eny right of subrogation and
any right lo participate In Collateral until all obligations secured hereby have
been paid in full; (d) to the fullest extent permitted by law, any rght lo
oppose the appointment of a receiver or similar official to operate Debtor's
business.
7.The right of Bank to have recourse against Collateral shall not be afFected in
any way by the fact that the credit Is secured by a mortgage, deed of trust or
other lien upon real property.
8.The security interest granted herein is Irrevocable and shall remain In full
force and effect until there is payment in full of the indebtedness
or the security Interest is released In writing by Bank.
9.    Debtor shall be obligated to request the release, reassignment or return
of Collateral after the payment In full of ail existing obigations. Bank shall
be under no duty or obligation to release, reassign or return any Collateral
except upon the express written request of Deblor and then cniy where all of
Debtor's obligations hereunder have been paid in full.
10.    If more than one Deblor executes this Agreement the obligations hereunder
are joint and several. All woros used herein in the singular shall be deemed to
have been used in the plurai when the context and construction so reqjlre. Any
married person who s'gns this Agreement expressly agrees that recourse may be
had against his/her separate property for all of his/her obligators to Bank.
11.    This Agreement shall Inure to the benefit of and bind Bank. Its
successors and assigns and each of the undersigned, their respective heirs,
executors, administrators and successors In interest. Upon transfer by Bank of
any part o‘ the obligations secured hereby, Bank shall be fully discharged from
any liability with respect lo Collateral transferred therewith.
12.    Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law. but, if any
provision of his Agreement shall be prohibited




--------------------------------------------------------------------------------




or invalid under applicable law, such provisions shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such or the remaining provisions of this Agreement.


The grant of a security Interest in proceeds does not imply the right of Debtor
to sell or dispose of any Collateral without the express consent in writing by
Bank.




"Debtor"


PriceSmart, Inc. a Delaware corporation


By:    /s/ John M. Heffner
John M. Heffner, E.V.P. and C.F.O


By:    /s/ Atul Patel
Atul C. Patel, S.V.P. and Treasurer






--------------------------------------------------------------------------------




FOURTH AMENDMENT TO THE
AMENDED AND RESTATED LOAN AGREEMENT




THIS FOURTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AGREEMENT (this “Fourth
Amendment") dated as of August 30, 2014, is made and entered into by and between
PriceSmart, Inc., a Delaware Corporation ("Borrower"), and MUFG UNION BANK, N.A.
(Dank”) formerly known as Union Bank of California, N.A. and Union Bank
N.A.


RECITALS:
A.
Borrower and Bank are parties to that certain Amended and Restated Loan
Agreement dated as of January 31,2008 (the "Agreement"), as amended, pursuant to
which Bank agreed to extend credit to Borrower.

B.
Borrower and Bank desire to amend the Agreement, but subject to the terns and
conditions of this Fourth Amendment



AGREEMENT:
In consideration of foe above recitals and of die mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:
1.
Defined Terms. Initially capitalized terms used herein which are not otherwise
defined shall have the meanings assigned thereto in the Agreement.

2.
Amendments to the Agreement.

(a)Section 1.1.1 of the Agreement is hereby amended m its entirety as follows:
1.1.1 The Revolving Loan. Bank will loan to Borrower an amount not to exceed
Forty Million Dollars ($40,000,000) outstanding in die aggregate at any one time
(the "Revolving Loan"). The proceeds of the Revolving Loan shall be used for
Borrower’s general working capital purposes. Borrower may borrow, repay and
re-borrow all or part of die Revolving Loan in amounts cf not less than One
Hundred Thousand Dollars ($100,000) in accordance with die terms of the
Revolving Note provided, however, dial for at least forty-five (45) consecutive
days from September 1 “ to August 31 “ of each year, the principal amount
outstanding under the Revolving Loan -must be zero dollars ($0). All borrowings
of the Revolving Loan must be made before August 31,2016, at which time ali
unpaid principal and interest of the Revolving Loan shall be due and payable.
The Revolving Loan shall be evidenced by Bank’s standard form of commercial
promissory note (the "Revolving Note"). Bank shall enter each amount borrowed
end repaid in Bank's records and such entries shall be deemed correct Omission
of Bank to make any such entries shall not discharge Borrower of its obligation
to repay in foil with interest all amounts borrowed.
(b)Section 1.1.1 (a) of the Agreement is hereby amended in its entirety as
follows:
1.1.1(a) The Commercial L/C SubUmK. As a sublhnit under the Revolving Loan, Bank
shall issue, for the account of Boirower, one or more irrevocable commercial
letters of credit (individually, a "Commercial L/C" ) with transport documents
presented in a foil set to Bank (and, in case of airway bilk, consigned to Bank)
or usance up to ninety (90) days covering the importation or purchase of
inventory sold In the Borrower’s normal course of business. Tbe aggregate amount
available to be drawn under all outstanding Commercial L/Cs and the aggregate
amount of unpaid reimbursement obligations undo- drawn Commercial IVCs shall not
exceed Twenty-Five Million Dollars ($25,000,000) and shall reduce, dollar for
dollar, the maximum amount available under the Revolving Loan. All




--------------------------------------------------------------------------------




Commercial L/Cs shall be drawn on terms and conditions acceptable to Bank and
shall be governed by the terms of (and Borrower agrees to execute) Bank’s
standard form of commercial letter of credit application and reimbursement
agreement. No Commercial L/C shall expire more than One Hundred Eighty (180)
days from the date of its issuance, and in no event later than November 29,2016.
(c)Section 1.1.1 (b) of the Agreement is hereby amended in its entirety as
follows;
1.1.1 (b) The Standby L/C Snbllmft As a sublirait under fee Revolving Loan, Bank
shall issue, for the account of Borrower, one or more irrevocable standby
letters of credit (individually, a “Standby L/C"). Standby L/Cs shall be issued
only for the purchase of inventory sold in the Borrower’s normal course of
business or for other general corporate purposes. The aggregate amount available
to be drawn under all Standby L/Cs and the aggregate amount of unpaid
reimbursement obligations under drawn Standby L/Cs shall not exceed Twenty-Five
Million Dollars ($25,000,000) and shall reduce, dollar for dollar, the maximum
amount available under the Revolving Loan. All Standby L/Cs shall be drawn cm
terms and conditions acceptable to Bank and shall be governed by die terns of
(and Borrower agrees to execute) Bank's standard form of standby letter of
credit application and reimbursement agreement No Standby L/C shall expire more
than Three Hundred Sixty-Five (365) days from die date of its issuance, and in
no event later than February 27,2017.
(d)Section 1.8 of the Agreement is hereby added as follows:
1J Unused Fee. On foe last calendar day of September, 2014 and on foe last
calendar day of each three-month period thereafter, Borrower shall pay to Bank a
fee of one-quarter of one percent (0.25%) per year on foe unused portion oflhc
Revolving Loan for the preceding quarter, computed on the basis of a 360 day
year for actual dayB elapsed. For foe period ending on the last calendar dale of
September, 2014 the Unused Fee shall be calculated only fur the period of August
31,2014 to September 30,2014.
(e)Section 4 J (g) of foe Agreement is hereby amended in its entirety as
follows;
4,5 (g). Within forty-five (45) days after the close of eat* fiscal quarter,
except Borrower’s fiscal year end, a statement showing any defaults under
subsidiaries’ borrowing agreements. Within ninety (90) days after foe close of
each fiscal year, a statement showing: (a) the guarantees provided by
Pricesmart, Inc. for loans to each of its subsidiaries, including detail on foe
amount of foe guarantees and any collateral provided for foe loans that have
been guaranteed, and (b) any defaults under subsidiaries’ borrowing agreements.
(f)Section 4.6 (a) of foe Agreement is hereby amended in its entirety as
follows:
4.6(a). Minimum Liquidity. The Borrower shall maintain at all times, on a
consolidated basis, unencumbered and unrestricted “Liquid Assets” in an amount
of not less than Forty Million Dollars ($40,000,000). “liquid Assets” shall mean
immediately available: i) cash, bank deposits, bank deposit accounts, and mutual
funds; ii) obligations of or guaranteed by foe U.S. Government or an agency
thereof, and iii) stocks, bonds and other debt instruments regularly traded on
foe New York or American, or NASDAQ stock exchange and which can be readily
converted into cash; all of which shall cany a rating classified as investment
grade by Standard and Poors, Moody’s, or other recognized rating agency.
3.
Effectiveness of this Fourth Amendment This Fourth Amendment shall become
effective as of foe date hereof when, and cmly when, Bank shall have received
all of the following, in form and substance satisfactory to Bank

(a)A counterpart of this Fourth Amendment, duly executed by Borrower;
(b)The Promissory Notes, duly executed by Borrower; and
(c)Such other documents, instruments or agreements as Bank may reasonably deem
necessary.




--------------------------------------------------------------------------------




4.
Ratification. Except as specifically amended hereinabove, foe Agreement shall
remain in foil force and effect and is hereby ratified and confirmed.

5.
Representations and Warranties. Borrower represents and warrants as follows:



(a)     Each of the representations and warranties contained in foe Agreement,
as amended hereby, is hereby reaffirmed as of the date hereof each as if set
forth herein;
(b)    The execution, delivery and performance of this Fourth Amendment and any
other instruments or documents in connection herewith are within Borrower’s
power, have been duly authorized, are legal, valid and binding obligations of
Borrower, and are not in conflict with the terms of any charter, bylaw, or other
organization papers of Borrower or with any law, indenture, agreement or
undertaking to which Borrower is a party or by which Borrower is bound or
affected; and
(c) No event has occurred and is continuing or would result from this Fourth
Amendment which constitutes or would constitute an Event of Default under the
Agreement
6.    Governing Law. This Fourth Amendment and all other instruments or
documents in connection herewith shall be governed by an d construed according
to the laws of the State of California.
7.    Counterparts. This Fourth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


WITNESS the due execution hereof as of the date first above written.


PRICESMART, INC.                        MUFG UNION BANK, N.A.




BY:    /s/ John M. Heffner                        By:    _________________
John M. Heffner                            Edmund Ozorio
Executive Vice President & CFO                    Vice President


By:    /s/ Atul Patel
Atul C. Patel
Senior Vice President & Treasurer


